Citation Nr: 0638363	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  97-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an adjustment 
disorder, depression, and a dysthymic disorder.  

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by vertigo and dizziness, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1990 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee, that denied the above claims.

The issues of entitlement to service connection for chronic 
fatigue syndrome; an adjustment disorder, depression, and a 
dysthymic disorder; and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches were not incurred in, or aggravated by, 
service, nor have they been attributed to an undiagnosed 
illness or any incident related to service.

2.  A disability manifested by dizziness has been attributed 
to positional vertigo; but not to an undiagnosed illness or 
any incident related to service.





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for headaches, to include as due to an undiagnosed illness, 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2006).

2.  The criteria for the establishment of service connection 
for a disability manifested by vertigo and dizziness, to 
include as due to an undiagnosed illness, are not met. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her service connection claims.  The RO sent the 
veteran a letters in August 2003, August 2004, and July 2006, 
in which she was informed of what was required to 
substantiate her claims and of her and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that she identified as being helpful to her claim.  
She was also asked to submit evidence and/or information, 
which would include that in her possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in June 1994, August 1994, October 
1998, March 1999, December 2000, May 2004, and November 2004.  
The examinations were thorough in nature, based upon a review 
of the veteran's entire claims folder, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2006).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. 
 The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.  

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153 (West 2002). If this burden is met, then the veteran is 
not entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322 (2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation. 
 See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 If the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
 If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. 
 See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).  



For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 38 
C.F.R. 
§ 3.317(a)(4).

The veteran served in the Southwest Asia Theater of 
Operations from January 1991 to April 1991.

Headaches

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  Private outpatient treatment records from 
J. L. McCoy, M.D., dated in April 1984, prior to the 
veteran's entrance into active service, reveal that she 
reported a two week history of headaches.  She reported that 
the headaches affected her posteriorly on the skull, then 
over the eyes in the front.  There was no nausea or vomiting 
with the headaches.  The assessment was the possibility of a 
combination of a muscle contraction type of headache 
associated with some vascular component.

Although there is evidence of record that the veteran 
experienced headaches in April 1984, this is not sufficient 
evidence to clearly and unmistakably favor a conclusion that 
the veteran had a disability manifested by headaches which 
pre-existed service.  

As the presumption of soundness has not been rebutted by 
clear and unmistakable evidence, the Board concludes that the 
veteran is presumed to have been sound upon her entry into 
service. 

A report of medical examination dated in December 1989 and 
conducted at the time of the veteran's discharge from her 
first period of active service, shows that upon clinical 
evaluation, her head and neurological systems were normal.
 
A service medical record dated in April 1991 shows that the 
veteran reported a two day history of a headache following 
being hit on the side of the head with a cot.  The assessment 
was a contusion of the right temporal area.

Subsequent to service, VA outpatient treatment records dated 
from January 1994 to May 2002 show that the veteran began 
reporting headaches, associated with dizziness and 
depression.  An electroencephalogram was within normal 
limits.

A VA examination report dated in October 1998 shows that the 
veteran reported being hit in the head by a pole during 
service.  She had no loss of consciousness, and sustained 
only a palpable small knot on her head, which reportedly 
resolved readily allowing for her return to duty.  There was 
no current diagnosis associated with headaches.

A VA examination report dated in March 1999 shows that the 
veteran reported generalized headaches, occurring twice 
weekly, since the Gulf War.  The diagnosis was tension 
headaches related to a psychiatric disorder which was 
primarily depression and dysthymia, with possible PTSD.

Private outpatient treatment records from Dr. McCoy dated 
from March 1999 to May 2002 show intermittent reports of 
headaches, associated with dizziness and depression.

A VA examination report dated in June 2003 shows that the 
veteran reported occasional headaches in the frontal part of 
the head.  She described that taking decongestants provided 
relief.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
headaches.  Although the veteran had an incident of reported 
trauma to the head during service, there is no evidence that 
this had not resolved prior to her separation from service.  
In fact, during her October 1998 VA examination, she reported 
that the small palpable knot on her head had readily resolved 
and she had returned to duty.  There is no evidence that this 
incident had resulted in a chronic headache disability, and 
there is no evidence that this had constituted a lasting 
worsening of her April 1984 headaches.  See Routen v. Brown, 
10 Vet. App. 183, 189 n.2 (1987); see also Verdon v. Brown, 8 
Vet. App.  529 at 538 (1996).  

Additionally, the veteran's post-service intermittent 
headaches, which were not reported until 1994, were 
attributed to the veteran's positional vertigo and 
psychiatric disorder.  There has been no assertion made by a 
competent medical authority that the veteran's reported 
headaches were etiologically related to her period of active 
service.

The only evidence of record supporting the veteran's claim is 
her own lay opinion, which is relevant only as to her own 
observation.  As a layperson she is not competent to offer a 
medical diagnosis or determine the etiology of a medical 
problem, accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App.  492, 494-95 (1992).

With regard to the application of 38 C.F.R. § 3.317, the 
evidence has demonstrated that the veteran does not have 
headaches from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  She therefore is 
not shown to have a "qualifying chronic disability" 
involving the claimed symptom. See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for headaches, to 
include as due to an undiagnosed illness, must be denied on 
any basis.


Vertigo and Dizziness

The veteran's service medical records are silent as to any 
reports of or treatment for vertigo or dizziness during her 
period of active service.

Subsequent to service, private outpatient treatment records 
from Appalachian Ob-Gyn Associates dated from June 1992 to 
November 1993 show that the veteran underwent a postpartum 
hysterectomy in April 1993 as a result of a massive 
hemorrhage.  Thereafter, in November 1993, she reported 
nausea, vomiting, dizziness, and weakness.

A private medical record from Dr. J.L. McCoy dated in January 
1994 shows that the veteran had been treated in September 
1993 following a motor vehicle accident in which she had 
rolled her vehicle.  The veteran was said to have been thrown 
from her car, but did not lose consciousness.  She had 
lacerations of the forehead.  Since that time, she was said 
to have episodes of dizziness.

VA outpatient treatment records dated from January 1994 to 
November 2004 show that the veteran reported intermittent 
dizziness and nausea.

A private medical record from R. C. Odenheimer, M.D., dated 
in February 1994 shows that the veteran reported a two month 
history of dizziness, nausea, headaches, memory loss, and 
motion sickness.  The impression, in pertinent part, was 
vertigo, probably benign positional.  An associated 
electroencephalogram report was normal.

A private medical record from C. W. Slocum, M.D., dated in 
March 1994 shows that the veteran reported that she first 
experienced nausea and dizziness the previous November.  The 
examiner opined that there was a definite vestibular problem, 
and that the most likely prospect was an early Meniere's 
disease.

A VA examination report dated in June 1994 shows that the 
veteran reported a post-service history of nausea and 
dizziness.  The diagnosis was questionable Meniere's syndrome 
diagnosed by Dr. Slocum.

A private medical record from J. J. Shea, Jr., M.D., dated in 
October 1994 shows that the veteran's loss of balance and 
dizzy spells were due to tiny calcium granules floaters in 
the inner ear fluids, known as positional vertigo, coming on 
after her emergency hysterectomy.  The diagnosis was 
confirmed, and it was concluded that she did not have 
Meniere's disease.

A private medical record from Dr. McCoy dated in December 
1995 shows that the veteran was originally assessed as having 
Meniere's syndrome but that is had been shown that she had 
positional vertigo.  Private outpatient treatment records of 
Dr. McCoy dated from December 1995 to June 2003 show 
intermittent reports of dizziness.

A private medical record from R. S. Macdonald, M.D., dated in 
April 1998 shows that neurological evaluation revealed an 
impression of a history of benign positional vertigo, a few 
beats of left gaze nystagmus consistent with prior right 
inner ear dysfunction.  The examination otherwise resulted in 
normal neurological findings.

A private medical record from Dr. McCoy dated in March 1999 
shows that he reported that the veteran developed episodes of 
extreme dizziness associated with nausea and vomiting 
following her military service in the Desert Storm Campaign.  
He added that a firm diagnosis had never been made.  A VA 
examination report dated in December 2000 shows that the 
veteran reported continued symptoms associated with 
positional vertigo.  The impression, in pertinent part, was 
evidence of possible peripheral vestibular pathology, but was 
without evidence of an in-service linkage.  

A lay statement from a friend of the veteran received by the 
RO in June 2002 shows that it was indicated that the veteran 
began experiencing dizziness following her emergency 
hysterectomy after service.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
disability manifested by dizziness and vertigo.  Although the 
veteran asserts that she has dizziness and vertigo which are 
manifestations of an undiagnosed illness due to her Persian 
Gulf service, the medical evidence clearly demonstrates that 
the veteran has vertigo which was originally diagnosed as 
Meniere's syndrome, but later clarified to be benign 
positional vertigo.  Meniere's disorder is a diagnosed 
entity, which renders the diagnosis not appropriate for 
service connection as an undiagnosed illness.  Similarly 
analyzed is the possible diagnosis of confirmed positional 
vertigo.  

The Board has considered the March 1999 statement from Dr. 
McCoy that a firm diagnosis had never been made.  However, 
Dr. McCoy in December 1995 had actually set forth that the 
veteran had positional vertigo, which was likely to return.  

Thus, there is no competent medical evidence of record to 
suggest that the veteran's dizziness and vertigo are of 
unknown or unascertainable etiology.  Service connection 
based on Gulf War service is therefore not warranted.  38 
U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(II).

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  As noted above, the veteran's 
service medical records are silent as to any reports of or 
treatment for dizziness or vertigo during service.  The 
evidence of record establishes the onset to have occurred 
following both an April 1993 postpartum hysterectomy and a 
September 1993 motor vehicle accident.  The medical evidence 
of record does not link the veteran's positional vertigo to 
any incident of her active service.  There is no competent 
evidence which would indicate that the veteran's currently 
diagnosed positional vertigo is the result of any event, 
injury, or disease occurring in service or that the condition 
is etiologically related to her service.

The Board has considered the veteran's various statements, as 
well as the lay statements of record.  To the extent that the 
statements represent evidence of continuity of 
symptomatology, without more, these statements are not 
competent evidence of a nexus between a medical condition and 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu, 2 Vet. App. at 494-495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dizziness or vertigo, diagnosed as benign 
positional vertigo.  As such, the evidence is insufficient to 
support a grant of service connection.  Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by vertigo and dizziness, to include as due to an undiagnosed 
illness, is denied.


REMAND

Apart from the issues decided above, also certified for the 
Board's appellate review is the issue of service connection 
for PTSD.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.    
The Board has carefully scrutinized the record on appeal, and 
notes that in addition to service connection for PTSD, the 
veteran's claims of entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness; and entitlement to service connection for an 
adjustment disorder, depression, and a dysthymic disorder are 
pending.

The veteran first sought service connection for an adjustment 
and depressive disorder by application received in April 
1994.  The claim was denied in July 1995, and the veteran 
filed a notice of disagreement in November 1995.  A Statement 
of the Case was issued in September 1996, and the veteran 
filed her Substantive Appeal in December 1996.  However, 
having reviewed the veteran's contentions and the medical 
evidence of record generated since the inception of the 
claim, the Board is of the opinion that a clarifying VA 
medical examination is required.  

As to chronic fatigue syndrome, the record indicates that the 
claim was denied by rating decision dated in July 2000, and 
the veteran filed a notice of disagreement in January 2001.  
A Statement of the Case was not issued.  The veteran 
reasserted her claim in January 2002, and a Statement of the 
Claim was issued in September 2002, followed by submission of 
the veteran's Substantive Appeal later that month.  Hence, 
the claim has remained in appellate review since its initial 
submission.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

With regard to the issue of entitlement to service connection 
for PTSD, a remand is required for compliance with VA's duty 
to assist, specifically with regard to development of the 
claimed stressors in accordance with applicable law.  

The post-service medical evidence of record shows that the 
veteran has been diagnosed with PTSD intermittently, and was 
hospitalized with symptoms associated thereto in January 
2003.

The veteran has asserted that she has PTSD which is due to 
her experiences while on a tour of duty in the Persian Gulf 
theater of operations.  In May 2002, the veteran asserted 
that while in Kuwait in January 1991 she had been driving a 
Major J. M., (identified as either the Regimental Executive 
Officer or the Regimental Adjutant)  during nighttime when 
they became lost.  She considered the resulting life 
threatening experience as being a stressor which has 
contributed to her PTSD.  

The veteran has also asserted that while serving in the 
Persian Gulf, she was exposed to SCUD missile attacks in 
January 1991.  Her military personnel record shows that she 
was assigned to Headquarters Battery, 10th Marine Corps 
Artillery Regiment.  She has reported the unit was stationed 
in "Al Jabal" and "Kubrut."

The veteran has thus reported she was in a unit or 
installation attacked by enemy forces.  The question of 
verification of such an attack on the unit or installation 
has not been undertaken.  The law provides in this regard 
that once verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate her actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that she was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO/AMC will ascertain:

a.  If the veteran has any further 
clarifying information regarding her 
claimed stressors, to include the 
names, ranks, organizations, and 
duty positions of any casualties or 
attacks other than previously 
reported that are not evidenced by 
the current record.  This includes 
any further information regarding 
her account of being lost at night 
with Major M., and; 



b.  If the veteran has any further 
medical information with regard to 
her claims of service connection for 
PTSD, chronic fatigue syndrome, and 
an adjustment disorder, depression, 
and a dysthymic disorder.  The 
veteran should be provided with 
forms for release of any medical 
information not evidenced by the 
current record.  

2.  Following receipt of the veteran's 
response, or the passage of a reasonable 
amount of time, the RO/AMC will forward 
the veteran's account, and any other 
relevant information, to the appropriate 
U.S. Marine Corps records depository and 
any other appropriate records 
depositories, and request that they 
provide any unit histories, lesson 
learned reports, or other reports 
generated by Headquarters Battery, 10th 
Marine Corps Artillery Regiment, towards 
substantiation of the reported SCUD 
attack in January 1991.  

3.  Following receipt of any relevant 
records from records depositories as 
above, the RO/AMC will afford the veteran 
a clarifying VA mental disorders 
examination.  The RO/AMC must ensure that 
the veteran's claims folder is provided 
to the examiner for review in conjunction 
with the examination, and who must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

a.  With regard to PTSD, if and only 
if it is determined that the 
veteran's stressors are verified, 
the examiner must express an opinion 
as to whether the veteran has PTSD, 
that was caused by any of the 
corroborated stressors.  The 
examiner must state the medical 
bases for such an opinion.  If the 
examiner cannot provide a response 
without resort to speculation, he or 
she should so state.  

b.  With regard to an adjustment 
disorder, depression, and a 
dysthymic disorder, the examiner 
must express an opinion as to 
whether the veteran has any of the 
disorders that were caused or 
aggravated by any incident of active 
military service, and the presently 
service-connected fibromyalgia, 
multiple sclerosis, and irritable 
bowel syndrome.  The examiner must 
state the medical bases for such an 
opinion.  If the examiner cannot 
provide a response without resort to 
speculation, he or she should so 
state.  

4.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Specifically with regard Following such 
development, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.





The veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


